Citation Nr: 0934767	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  94-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disability, 
including as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from August 1952 to June 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The matter on appeal was initially raised at an April 1996 
hearing before the undersigned Veterans Law Judge.
     
This case was the subject of a June 2001 Order of the Court 
of Appeals for Veterans Claims (Court), vacating the Board's 
February 1999 decision in this matter.  The case was 
subsequently the subject of Board remands dated in May 2002 
and July 2003. 

More recently, this case was previously before the Board in 
February 2008 when it was remanded for additional development 
and due process consideration.  The case has been returned to 
the Board for appellate consideration.


FINDING OF FACT

A skin disability was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating any current skin disability to service, including 
due to exposure to ionizing radiation; there has been no 
clinical demonstration of skin cancer.


CONCLUSION OF LAW

A skin disability, claimed as due to ionizing radiation 
exposure, was not incurred in, or aggravated by, active 
service, nor may such be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.311 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in October 2002, 
December 2003, and March 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
his claim for service connection.  The letters also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, the March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
the issuance of an initial, appropriate VCAA notice.  
However,  although the notice was provided after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records and reports 
of VA and private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Radiation Exposure

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The Veteran seeks entitlement to service connection for skin 
disability, to include as secondary to confirmed ionizing 
radiation exposure as a participant in Operation CASTLE 
during service.  In June 2007, the Veteran was granted 
service connection for bilateral cataracts based on his in-
service radiation exposure, effective August 1991.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a skin disability, 
including as due to ionizing radiation exposure.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's current skin disability was incurred during or as a 
result of his military service.  The Board notes that the 
Veteran's service treatment records and service personnel 
records associated with the claims file appear to be limited.  
In particular, there are no service treatment records in the 
claims file for the period from March 1, 1954, to May 31, 
1954, the period of operation CASTLE.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(J).  And, unfortunately, the Veteran's skin 
was not examined at his service discharge examination in June 
1954.  The relevant ships' logs were obtained in an effort to 
determine the nature of his skin complaints and symptoms 
during service; however, the deck logs for the Veteran's ship 
do not confirm that the Veteran was treated for skin 
complaints during Operation CASTLE.  

At an April 1996 Board hearing, the Veteran's wife testified 
that after the Veteran had come back from Operation CASTLE, 
the veteran was completely broken out with a rash.  She 
contended that he had the rash at the time of discharge from 
service, and that this had been "noted on board to the 
medical people," and "also when he was being discharged 
from the Navy that was noted as well.  And they gave him a 
salve for the rash.  That was all that was ever done for 
him."  (See hearing transcript at p. 26.)  Both the Veteran 
and his spouse testified that the Veteran had experienced 
periodic recurrences of the rash since service.  The Veteran 
described having a recurring rash every summer on his arms 
and upper body.  His spouse described the rash as occurring 
"every time he's out in the sun."  She further testified 
that the veteran never had any skin problems prior to 
service.  The Veteran stated that he and his spouse-to-be 
grew up together in Wisconsin.  (Tr. at 26).  Nonetheless, 
even assuming that the Veteran had a skin rash during 
service, there is no medical evidence of record indicating 
that any post-service skin disability was incurred during or 
as a result of his military service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  According to the medical 
evidence of record, the Veteran reported at his December 2008 
VA examination that he did not experience any skin rashes 
between 1956 and 1980, a lapse of approximately 24 years.  
Moreover, private treatment records do not show treatment 
until 1989, approximately 35 years after his discharge from 
service.  In particular, in approximately April 1989, a 
private physician diagnosed the Veteran as having psoriasis.  
The Veteran was also treated for a rash from his elbows to 
his wrist and his knees to his ankles in January 1992, and in 
January 1996, a private physician diagnosed and treated the 
Veteran for dermatitis.  The Board notes that, in the absence 
of demonstration of continuity of symptomatology, or a 
competent nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's skin disability to his military 
service.  While the Board acknowledges that the record 
establishes that the Veteran had exposure to ionizing 
radiation during his military service, no diagnosed current 
skin disability, psoriasis and/or eczematoid dermatitis, is a 
presumptive disease associated with such exposure.  See 38 
C.F.R. § 3.311(b)(4) (addresses the need to obtain an opinion 
from the Under Secretary of Benefits only for claims in which 
the claimant cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease).  There has been no clinical demonstration of skin 
cancer.  As discussed below, his current skin disability has 
not otherwise been shown to be etiologically related to 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

In this regard, the Board points out that the December 2008 
VA examiner concluded that the Veteran's current skin 
disability was unrelated to his military service.  The VA 
examiner noted that the Veteran reported that he first had a 
rash on his knees and lower legs and face in 1954, which was 
treated with ointment.  The Veteran also reported that the 
rash recurred in 1980, but that he did not have a rash 
between 1956 and 1980.  The Veteran related that he typically 
gets a rash on his lower legs, which is intermittent in 
nature, and that the itching decreases with ointment.  He 
also related that he claimed his skin disability was related 
to his radiation exposure based on his attorney's 
recommendation, and that his intention was merely to claim a 
skin disability that began during his service.  Following a 
clinical evaluation, the VA examiner found that the Veteran 
had eczematoid dermatitis, which was not caused by or the 
result of any incident of the Veteran's military service.  
The VA examiner elaborated that the Veteran's eczema was 
unrelated to any exposure to ionizing radiation and was not  
"radiogenic disease"; latent dermatitis, eczematous or 
otherwise, has not been shown to be scientifically or 
medically related to ionizing radiation exposure.  The VA 
examiner further noted that, even if the Veteran had a skin 
rash in 1954, as alleged by the Veteran and his wife, there 
is no evidence that the Veteran's skin rash became a chronic 
condition until 1980.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The December 2008 VA examiner's opinion has significant 
probative weight since the opinion was based on a review of 
the complete record, and the VA examiner not only considered 
the Veteran's assertions and medical history, but also 
undertook a comprehensive clinical examination of him.  See  
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

When, as here, a Veteran's complete service medical and 
personnel records are unavailable through no fault of his, 
the VA's duty to assist, duty to provide reasons and bases 
for its findings and conclusions, and duty to consider 
carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The only evidence portending that the Veteran's current skin 
disability is related to his military service, comes from him 
personally.  As a layperson, the Veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for a skin disability, 
including as due to ionizing radiation exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


